       0:19-cv-03492-JFA       Date Filed 07/10/20        Entry Number 49     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Demetrius Pullins,                               )          C/A No. 0:19-3492-JFA-PJG
                                                 )
                              Petitioner,        )
                                                 )
       v.                                        )                    ORDER
                                                 )
B. Dobbs, Warden,                                )
                                                 )
                              Respondent.        )
                                                 )

       Petitioner Demetrius Pullins, a self-represented federal prisoner, filed this habeas corpus

action pursuant to 28 U.S.C. § 2241. This matter is before the court pursuant to 28 U.S.C. § 636

and Local Rule 73.02(B)(2) (D.S.C.) on Pullins’s motion for appointment of counsel. (ECF No.

42.)

       There is no right to appointed counsel in habeas cases. See Pennsylvania v. Finley, 481

U.S. 551, 555 (1987); Hunt v. Nuth, 57 F.3d 1327, 1340 (4th Cir. 1995). Attorneys may be

appointed for a person “seeking relief under section 2241, 2254, or 2255 of title 28” when “the

court determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Counsel

may be appointed when counsel is necessary for effective discovery and must be appointed when

evidentiary hearings are required. See Rules Governing § 2254 Cases, Rules 6(a) & 8(c), 28 U.S.C.

foll. § 2254. At this time, no evidentiary hearing has been set in this case and the questions

presented are not so complex as to require an attorney to effectively argue them for Petitioner.

Based on the pleadings before the court, Petitioner writes well and appears capable of addressing

the legal issues. Accordingly, Petitioner’s request for counsel to be appointed under the Criminal

Justice Act, 18 U.S.C. § 3006A(a)(2)(B), is denied.




                                            Page 1 of 2
     0:19-cv-03492-JFA     Date Filed 07/10/20     Entry Number 49   Page 2 of 2




      IT IS SO ORDERED.



                                      __________________________________________
July 10, 2020                         Paige J. Gossett
Columbia, South Carolina              UNITED STATES MAGISTRATE JUDGE




                                     Page 2 of 2
